Citation Nr: 0101892	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991 and Supp. 
2000) for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1944.  He died in November 1998 due to adenocarcinoma of the 
lungs with brain metastasis.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1310 (West 1991), denied 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151, and denied entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1318 (West 1991).

The Board notes that the only issue on appeal is the issue of 
on the title page.  Following the January 1999 rating 
decision, the veteran appealed only the claim of entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1151.  Specifically, in her notice of 
disagreement, she stated that she was appealing the issue of 
dysphagia contributing to the veteran's death.  At the time 
of the veteran's death, he was receiving compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
status post insertion feeding tube with residual dysphagia 
and loss of taste.  Her notice of disagreement was silent as 
to the claims of entitlement to service connection for cause 
of the veteran's death under the provisions of 38 U.S.C.A. 
§ 1310 and entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318, and 
the record reflects she received a copy of the January 1999 
rating decision, which showed all three issues.  See Jarvis 
v. West, 12 Vet. App. 559, 562 (1999) (holding that the 
claimant's notice of disagreement indicated disagreement only 
with the effective date of a schizophrenia disability rating 
and did not constitute a notice of disagreement to the 
percentage of that disability rating where the notice of 
disagreement addressed only, and very specifically, the 
effective date issue); see also 38 C.F.R. § 20.201 (if the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified).  The appellant's notice of disagreement 
was not vague or generic in what she was seeking, as she 
addressed only the issue of the dysphagia contributing to the 
veteran's death.  See Collaro v. West, 136 F.3d 1304, 1308; 
Buckley v. West, 12 Vet. App. 76, 82-84 (1998)

Additionally, following the receipt of her notice of 
disagreement, the RO wrote the appellant a note asking her 
what she was claiming.  In a VA form 21-4128, Statement in 
Support of Claim, received in May 1999, she stated, "I am 
claiming that [the veteran] had a ruptured esophagus caused 
by procedures at the VA hospital that contributed to his 
death."  Again, the appellant made no mention of the other 
claims for dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1310 or 38 U.S.C.A. 
§ 1318.  See id.  

Although the veteran's notice of disagreement addressed only 
the claim for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
RO issued a statement of the case, which addressed all three 
issues.  However, in the appellant's VA Form 9, Appeal to the 
Board of Veterans' Appeals, she stated, "I am appealing your 
decision that [the veteran's] death was not caused by the 
ruptured esophagus. . . ."  The appellant's substantive 
appeal did not address the other two issues.  See 38 C.F.R. 
§ 20.202 (2000) (if statement of the case addressed several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues appealed).  Accordingly, the 
Board finds that the appellant did not appeal the other 
issues and thus they are not part of the current appellate 
review.

The Board notes that in a VA Form 21-4138, received by the RO 
in August 1993, the veteran stated he wished to amend his 
claim to include tobacco use while in service.  In a 
September 1993 letter, the RO informed the veteran it had 
received his claim for disability compensation for a 
condition related to tobacco use during service.  It stated, 
"We can't make a decision on your claim right now, but we'll 
do so just as soon as we can."  The RO noted that VA was in 
the process of publishing rules and regulations with respect 
to claims such as his, which had not been completed.  The 
record reflects the RO never subsequently adjudicated the 
veteran's claim.  Accordingly, such claim was pending at the 
time of the veteran's death, and thus a claim for service 
connection for tobacco use in service for accrued purposes 
has been properly raised by the evidence of record.  See 
38 C.F.R. § 3.160(c) (2000) (a "[p]ending claim" is an 
"application, formal or informal, which has not been finally 
adjudicated").  Therefore, the Board refers this claim to 
the RO for appropriate action.

The Board further notes that the appellant requested an RO 
hearing for which she failed to show.  She has not requested 
another hearing, and thus one need not be rescheduled.


FINDINGS OF FACT

1.  The veteran died in November 1998.

2.  At the time of the veteran's death, he was receiving 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
status post insertion of feeding tube with residual dysphagia 
with loss of taste, which was evaluated as 50 percent 
disabling.

3.  The veteran's death certificate shows that the immediate 
cause of death was adenocarcinoma of the lungs with brain 
metastasis.

4.  Competent evidence attributing the veteran's disability 
of status post insertion of feeding tube with residual 
dysphagia with loss of taste to his death is not of record.


CONCLUSION OF LAW

The veteran's disability of status post insertion of feeding 
tube with residual dysphagia with loss of taste, which was 
granted under the provisions of 38 U.S.C.A. § 1151, did not 
contribute to his death.  38 U.S.C.A. § 1151.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was hospitalized at a VA facility from December 
1993 to March 1994.  He underwent several operations and 
procedures during that time such as a bilateral bronchoscopy 
via median sternotomy, a tracheostomy, and the placement of a 
drainage gastrostomy tube and feeding jejunostomy tube.

The veteran filed a claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 in April 1996.

In December 1996, the RO submitted a question to a VA 
physician as to whether the veteran's dysphagia was a 
necessary consequence of the multiple surgeries he had 
undergone involving the neck, palate, and tongue.  The 
examiner responded in February 1997.  She stated she had 
reviewed the claims file in its entirety.  The VA physician 
noted that the record had not shown prior difficulties with 
swallowing until January 1994, which she stated was an 
unexpected complication as a result of the thoracotomy that 
occurred at that time.

In a February 1997 rating decision, the RO granted 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for status post insertion of feeding tube with 
residual dysphagia with loss of taste, and assigned a 
50 percent evaluation, effective April 19, 1996.  The 
50 percent evaluation was in effect at the time of the 
veteran's death.

The appellant contends that the disability for which the 
veteran was granted compensation benefits under section 1151 
contributed to his death thereby warranting entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151.

The records reported by the medical personnel taking care of 
the veteran at the time of his death show the veteran 
complained of pain, he was noted to be forgetful, and at the 
time immediately prior to his death, he had periods of apnea 
and Cheyne stoking and congestion.

The veteran's death certificate shows that the immediate 
cause of death was adenocarcinoma of the lungs with brain 
metastasis.  The death certificate also shows that no autopsy 
was done.

In December 1998, the appellant filed her claim for 
dependency and indemnity compensation benefits, stating that 
the veteran's death had been due to the VA physician who had 
operated on the veteran in January 1994, which required the 
placement of the jejunostomy tube.

In July 1999, the RO submitted the veteran's claims files to 
the same VA physician who provided the February 1997 medical 
opinion and asked the following questions: (1) Do you see any 
basis for service connection for death on a contributory 
basis due to dysphagia which we were compensating the veteran 
for under 38 U.S.C.A. § 1151?  (2) Do you see any basis for 
holding that the death is due to treatment by VA under 
38 U.S.C.A. § 1151?

In August 1999, the VA physician provided a response.  She 
stated she had reviewed the veteran's claims file and noted 
he had died in November 1998 with a history of three primary 
cancers of the neck, lungs, and gastric system.  The VA 
physician noted that the veteran had increasing infiltrates 
in September 1998 x-rays, which was related to either lung 
cancer or pneumonia.  She stated the veteran's death was 
clearly a result of progressive cancer with metastases.  She 
concluded:

There is no indication that dysphagia 
materially contributed to [the veteran's] 
death nor that his death was related to 
esophageal rupture nor that his death was 
related to lack of proper VA treatment.  
His death was related to the natural 
progression of cancer.

II.  Criteria

Dependency and indemnity compensation may be payable for 
death resulting from VA hospitalization, medical or surgical 
treatment.  38 U.S.C.A. 1151.

This section of title 38 of the United States code was 
amended by Pub. L. No. 104-204, effective October 1, 1997, to 
limit the payment of compensation or dependency and indemnity 
compensation for disability or death resulting from VA 
treatment to those instances where the disability or death is 
due to fault on the part of VA or an event not reasonably 
foreseeable.  The Board notes that the appellant's claim was 
filed after October 1, 1997.  Therefore, the amended law is 
applicable to this dependency and indemnity compensation 
claim.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  

In pertinent part, section 1151, as amended, provides that 
dependency and indemnity compensation shall be awarded for a 
qualifying death of a veteran as if such death were service-
connected.  For purposes of this section, a death is 
qualifying death if the death was not the result of the 
veteran's willful misconduct and the death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. 1151.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing the 
facts pertinent the claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
appellant's case.  VA has obtained the medical records at the 
time of the veteran's death, which were submitted by the 
appellant.  The appellant has not alleged that there any 
additional medical records related to the veteran's death 
that VA has not already obtained.  

Additionally, the RO sought a medical opinion to assist it in 
determining whether the veteran's death was related to the 
disability for which he was receiving compensation benefits 
under 38 U.S.C.A. § 1151.  

The Board finds that all facts have been developed to the 
extent possible.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim that the disability for which the 
veteran was receiving compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 contributed to his death.  
The reasons follow.

The evidence in favor of a finding that the disability for 
which the veteran was receiving compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 contributed to his death 
are the appellant's allegations of such.  She alleges that 
the medical records around the time of the veteran's death 
establish that he was having difficulty breathing, which she 
has attributed to the dysphagia that resulted from surgery 
the veteran had undergone at a VA facility.  However, it has 
not been shown that the appellant possesses the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 4 
Vet. App. 492, 494 (1992).  Therefore, she is not competent 
to make a determination as to the cause of the veteran's 
death.

The evidence against the appellant's claim is the VA 
physician's August 1999 medical opinion.  There, the VA 
physician had an opportunity to review the veteran's claims 
files, to include his VA medical records and the private 
medical records near and at the time of his death.  The VA 
physician determined that neither the dysphagia nor the 
esophageal rupture materially contributed to the veteran's 
death.  Additionally, the VA physician stated that the 
veteran's death was not related to a lack of proper VA 
treatment and rather that his death was related to the 
natural progression of cancer.  There is no competent 
evidence in the claims file to refute this determination.

The appellant has alleged that VA should not accept this 
opinion, as the VA physician never had an opportunity to 
observe the veteran choking and aspirating that the nursing 
home, where the veteran died, observed.  The Board notes that 
the nursing home treatment records describe the veteran's 
choking and must assume that the VA physician had an 
opportunity to see those same records.  Regardless, the VA 
physician, who has a medical degree and is competent to make 
an opinion as to the cause of the veteran's death, determined 
that the disability for which the veteran was receiving 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 did not materially contribute to the veteran's death.  
The Board has no reason to doubt the validity of such 
determination.  The appellant has not submitted a medical 
opinion that refutes such determination, to include a medical 
opinion by a physician who examined the veteran and observed 
him at the time of his death.

The Board notes that this same VA physician reviewed the 
medical records at the time the veteran sought compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 in 1996, 
which the Board finds gives her August 1999 opinion even more 
probative value, as she had an opportunity to review the 
claims file on two occasions and was familiar with the 
veteran's disability for which he was receiving compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  

Accordingly, the Board has determined that the preponderance 
of the evidence is against the appellant's claim for 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death. The Board has based its determination on the 
August 1999 VA physician's medical opinion, which stated that 
the disability for which the veteran was receiving 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 did not materially contribute to the veteran's death, 
nor did VA treatment contribute to his death.  As stated 
above, there is no competent evidence to refute such 
determination, and thus, there is no doubt that needs to be 
resolved in favor of the appellant.  Gilbert, 1 Vet. App. at 
55.

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim, determining that it was not 
well grounded.  As stated above, the recently enacted 
legislation has eliminated the requirement for a well-
grounded claim.  The Board has denied the appellant's claim 
on the merits, and must consider whether the appellant has 
been prejudiced by such.  Curry v. Brown, 7 Vet. App. 59, 66-
67 (1994); Bernard v. Brown, 4 Vet. App. 384, 394 (1994).  

Here, the RO adequately developed the appellant's claim in 
accordance with the new legislation.  It requested an 
advisory medical opinion, and provided the appellant with 
notice of the opinion and an opportunity to respond, which 
she did when she submitted a VA Form 9, Appeal to the Board 
of Veterans' Appeals and addressed the medical opinion.  
Additionally, the RO provided the appellant with an 
opportunity for an RO hearing, to which she failed to report.  
Finally, the appellant has consistently argued the merits of 
her case during the appeal process by stating that the 
disability for which the veteran was in receipt of 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 contributed to the veteran's death.  Thus, the Board 
concludes that the appellant was given the proper notice of 
the advisory opinion, the opportunity to have a hearing, and 
notice of the merits adjudication, which was not considered 
by the RO, and finds that the appellant's interests are not 
prejudiced by the Board's adjudication of her claim on the 
merits.  See id.  


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death is denied.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 

